 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 4967 
 
AN ACT 
To prevent the termination of the temporary office of bankruptcy judges in certain judicial districts. 
 
 
1.Short titleThis Act may be cited as the Temporary Bankruptcy Judgeships Extension Act of 2012.  
2.Extension of temporary office of bankruptcy judges in certain judicial districts 
(a)Temporary office of bankruptcy judges authorized by Public Law 109–8 
(1)ExtensionsThe temporary office of bankruptcy judges authorized for the following districts by section 1223(b) of Public Law 109–8 (28 U.S.C. 152 note) are extended until the applicable vacancy specified in paragraph (2) in the office of a bankruptcy judge for the respective district occurs: 
(A)The central district of California.  
(B)The eastern district of California.  
(C)The district of Delaware.  
(D)The southern district of Florida.  
(E)The southern district of Georgia.  
(F)The district of Maryland.  
(G)The eastern district of Michigan.  
(H)The district of New Jersey.  
(I)The northern district of New York.  
(J)The eastern district of North Carolina.  
(K)The eastern district of Pennsylvania.  
(L)The middle district of Pennsylvania.  
(M)The district of Puerto Rico.  
(N)The district of South Carolina.  
(O)The western district of Tennessee.  
(P)The eastern district of Virginia.  
(Q)The district of Nevada.  
(2)Vacancies 
(A)Single vacanciesExcept as provided in subparagraphs (B), (C), (D), and (E), the 1st vacancy in the office of a bankruptcy judge for each district specified in paragraph (1)— 
(i)occurring more than 5 years after the date of the enactment of this Act, and  
(ii)resulting from the death, retirement, resignation, or removal of a bankruptcy judge, shall not be filled. 
(B)Central district of CaliforniaThe 1st, 2d, and 3d vacancies in the office of a bankruptcy judge for the central district of California— 
(i)occurring 5 years or more after the date of the enactment of this Act, and  
(ii)resulting from the death, retirement, resignation, or removal of a bankruptcy judge, shall not be filled. 
(C)District of DelawareThe 1st, 2d, 3d, and 4th vacancies in the office of a bankruptcy judge for the district of Delaware— 
(i)occurring more than 5 years after the date of the enactment of this Act, and  
(ii)resulting from the death, retirement, resignation, or removal of a bankruptcy judge, shall not be filled. 
(D)Southern district of FloridaThe 1st and 2d vacancies in the office of a bankruptcy judge for the southern district of Florida— 
(i)occurring more than 5 years after the date of the enactment of this Act, and  
(ii)resulting from the death, retirement, resignation, or removal of a bankruptcy judge, shall not be filled. 
(E)District of MarylandThe 1st, 2d, and 3d vacancies in the office of a bankruptcy judge for the district of Maryland— 
(i)occurring more than 5 years after the date of the enactment of this Act, and  
(ii)resulting from the death, retirement, resignation, or removal of a bankruptcy judge, shall not be filled. 
(3)Applicability of other provisionsExcept as provided in paragraphs (1) and (2), all other provisions of section 1223(b) of Public Law 109–8 (28 U.S.C. 152 note) remain applicable to the temporary office of bankruptcy judges referred to in paragraph (1).  
(b)Temporary office of bankruptcy judges extended by Public Law 109–8 
(1)ExtensionsThe temporary office of bankruptcy judges authorized by section 3 of the Bankruptcy Judgeship Act of 1992 (28 U.S.C. 152 note) and extended by section 1223(c) of Public Law 109–8 (28 U.S.C. 152 note) for the district of Delaware, the district of Puerto Rico, and the eastern district of Tennessee are extended until the applicable vacancy specified in paragraph (2) in the office of a bankruptcy judge for the respective district occurs.  
(2)Vacancies 
(A)District of DelawareThe 5th vacancy in the office of a bankruptcy judge for the district of Delaware— 
(i)occurring more than 5 years after the date of the enactment of this Act, and  
(ii)resulting from the death, retirement, resignation, or removal of a bankruptcy judge, shall not be filled. 
(B)District of Puerto RicoThe 2d vacancy in the office of a bankruptcy judge for the district of Puerto Rico— 
(i)occurring more than 5 years after the date of the enactment of this Act, and  
(ii)resulting from the death, retirement, resignation, or removal of a bankruptcy judge, shall not be filled. 
(C)Eastern district of TennesseeThe 1st vacancy in the office of a bankruptcy judge for the eastern district of Tennessee— 
(i)occurring more than 5 years after the date of the enactment of this Act, and  
(ii)resulting from the death, retirement, resignation, or removal of a bankruptcy judge, shall not be filled. 
(3)Applicability of other provisionsExcept as provided in paragraphs (1) and (2), all other provisions of section 3 of the Bankruptcy Judgeship Act of 1992 (28 U.S.C. 152 note) and section 1223(c) of Public Law 109–8 (28 U.S.C. 152 note) remain applicable to the temporary office of bankruptcy judges referred to in paragraph (1).  
(c)Temporary office of the bankruptcy judge authorized by Public Law 102–361 for the middle district of North Carolina 
(1)ExtensionThe temporary office of the bankruptcy judge authorized by section 3 of the Bankruptcy Judgeship Act of 1992 (28 U.S.C. 152 note) for the middle district of North Carolina is extended until the vacancy specified in paragraph (2) occurs.  
(2)VacancyThe 1st vacancy in the office of a bankruptcy judge for the middle district of North Carolina— 
(A)occurring more than 5 years after the date of the enactment of this Act, and  
(B)resulting from the death, retirement, resignation, or removal of a bankruptcy judge, shall not be filled. 
(3)Applicability of other provisionsExcept as provided in paragraphs (1) and (2), all other provisions of section 3 of the Bankruptcy Judgeship Act of 1992 (28 U.S.C. 152 note) remain applicable to the temporary office of the bankruptcy judge referred to in paragraph (1).  
3.Bankruptcy filing fee increase 
(a)Bankruptcy filing feesSection 1930(a)(3) of title 28, United States Code, is amended by striking $1,000 and inserting $1,167.  
(b)United States Trustee System FundSection 589a(b)(2) of title 28, United States Code, is amended by striking 55 and inserting 48.89.  
(c)Collection and deposit of miscellaneous bankruptcy feesSection 406(b) of the Judiciary Appropriations Act, 1990 (28 U.S.C. 1931 note) is amended by striking 25 and inserting 33.33.  
(d)Paygo offset expenditure limitation$42 of the incremental amounts collected by reason of the enactment of subsection (a) shall be deposited in a special fund in the Treasury to be established after the date of enactment of this Act. Such amounts shall be available for the purposes specified in section 1931(a) of title 28, United States Code, but only to the extent specifically appropriated by an Act of Congress enacted after the date of enactment of this Act.  
(e)Effective dateThis section and the amendments made by this section shall take effect 180 days after the date of enactment of this Act.  
4.Subsequent reauthorizationPrior to further reauthorization of any judgeship authorized by this Act, the Committee on the Judiciary of the Senate and House of Representatives shall conduct a review of the bankruptcy judgeships authorized by this Act to determine the need, if any, for continued reauthorization of each judgeship, to evaluate any changes in all bankruptcy case filings and their effect, if any, on filing fee revenue, and to require the Administrative Office of the Courts to submit a report to the Committee on the Judiciary of the Senate and House of Representatives on bankruptcy case workload, bankruptcy judgeship costs, and filing fee revenue.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
